Title: From Thomas Jefferson to James Madison, 6 October 1824
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Oct. 6. 24.
Within 6. hours after we had all dispersed yesterday to our several homes, the inclosed most unwelcome letter came to hand. I have never recieved a greater damper on my hopes and spirits. it is so contrary to the state of things as given us by Ticknor, a state which I cannot but still respect, because he had staid many months at each of those places. Gilmer says there are Professors who recieve 4000. Guineas a year. certainly those do whose names are known & high. Cullen, whose salary was 50. Guineas a year, recieved from his pupils 7. or 8000G. a year. he says the Greek Professor there recieves 1500.G. a year. this supposes that 250. out of their 2. or 3000 students attend the lectures of that school. Russel says that in that school each students pays 3.G. for Greek, & 3.G. for Latin. but can we suppose that there are not young men, unprovided, who can be had on more moderate terms? were the literary branch of industry of such high profits generally, so many would flock into it of preference as soon to reduce it to the common level. we know too that there are fellows at those universities, of a high degree of learning, whose fellowships are, some of them, as low as 50.£ sterling. in speaking too of our having united branches never combined in the same person in Europe, he seems to have forgotten the qualification of that union, with a copy of which he was furnished, to wit ‘that occasional exchanges of particular branches, in accomodation of the particular qualifications of the different Professors, were to be admitted.’ besides, in their seminaries of 20. or 30. professors they must subdivide on a very different scale from that of our 8. professors.—                                           however, these reflections are useless, and our only  question now is, What is to be done? for he must be written to immediately or he will be come away. there being no time therefore to consult our colleagues,  I must ask your advice and act on such modificns of my own opinion as you may be so kind as to  favor me with, stating to you only what occurs to myself on first thoughts. I consider that his return without any professors will compleatly quash every hope of the institution. the legislature will consider the undertaking as abortive, and the public also, thinking the thing to have failed, we can no longer hope to recieve the number of students, which their expectations hitherto flattered us with. I think therefore he had better bring the best he can get. they will be preferable to secondaries of our own country; because the stature of these is known, whereas those he would bring would be unknown, and would be readily imagined to be of the high grade we have hitherto calculated on. as to Leslie’s proposition we cannot look at it. we have no money for an Apparatus; and I wonder much at the idea of going for it to Germany and France. if he would come here to stay, his name alone would set us up. but a mere visit of two months would be perhaps worse than nothing.I do not clearly understand Gilmer’s declining the election we had given him. if he means the professorship of Law, I should consider it a serious misfortune. pray answer me as promptly and as fully as you can; as not a day should be lost in writing to mr Gilmer which can be avoided. do you not think also we had better suspend advertising the hotels at a fixed day, under our present prospects? I will immediately desire Brockenbro’ to stay that measure till I can hear from you. absolute silence must be our motto. ever & affectionately yours
						Th: Jefferson
					